DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,153,702. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,153,702.
SN 15/109,676 (11,153,702)
SN 17/470,439
1. A device with sound input and sound output channels, as well as a processor, wherein loudspeakers are assigned to the device, wherein a software is imported onto the processor, which contains an algorithm, which is processed by the processor, wherein the algorithm covering a method for audio reproduction in a multi-channel sound system comprising two input signals L and R, wherein output signals are generated for different listening levels, wherein only one lower listening level and only one upper listening level are generated, wherein a maximum of six output signals, with a maximum of two output signals for the lower listening level and a maximum of four output signals for the upper listening level, are generated; wherein stereo signals and/or mono signals are generated for the signals in the lower listening level and upper listening level; wherein loudspeakers are integrated into the device and/or arranged immediately at the device; wherein channels are decoded from the input channels intended for the input signals R and L; and wherein the decoded signals are processed further to output signals of the upper listening level.
1. A device with sound input and sound output channels, as well as a processor, wherein loudspeakers are assigned to the device, wherein a software is imported onto the processor, which contains an algorithm, which is processed by the processor,  wherein the algorithm covering a method for audio reproduction in a multi-channel sound system comprising two input signals L and R, wherein output signals are generated for different listening levels,  wherein the device is modular with a first modular unit and one or more additional modular units, wherein in the first modular unit of the device only one lower listening level and only one upper listening level are generated, wherein a maximum of six output signals, with a maximum of two output signals for the lower listening level and a maximum of four output signals for the upper listening level, are generated, and wherein the first modular unit of the device is expanded in modular fashion in that the output signals of the first unit serve as input signals one of the one or more additional modular units, in order to generate further lower and upper listening levels by the one or more additional modular units of the device.



Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language as recited in claim 1, “modular unit” and “modular”…. The term modular provides no structural support as to its function. The specification does not describe as to its function or feature what modular comprises or entails. The applicants specification on pages 9 and 10 only provide a statement as “The inventive principle of the modular-like…….” , and “The variation of a modular-like….” . There is no description as to what is a modular unit or modular. Examiner will make the interpretation as a device or processor dependent on the context of the language in the claim.

Claims 2, 4, 5,11 are rejected under the same rationale as claim 1.
Claims 3, 6-10 are rejected under the same rationale being depended on preceding claims from the rejected claims.


Allowable Subject Matter
3.	Claim 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Horbach et al. (US 2013/0208895)  in view of Iida et al. (US 6,122,382) in further view of Eid et al. (US 2004/0125967).
Regarding claim 1, Horbach teaches a device with sound input and sound output channels, as well as a processor, wherein loudspeakers are assigned to the device, wherein a software is imported onto the processor, which contains an algorithm, which is processed by the processor, wherein the algorithm covering a method for audio reproduction in a multi-channel sound system comprising two input signals L and R, wherein output signals are generated for different listening levels, wherein the device is modular with a first modular unit and one or more additional modular units, wherein in the first modular unit of the device only one lower listening level and only one upper listening level are generated, wherein a maximum of six output signals (see fig. 1-2, ¶ 0025, 0027-0028, 0029-0034. Horbach discloses an audio processor which receives two channel stereo signals that are processed to different modules in order to provide multiple channel output signals. The system having a processor, processes the algorithm that would transform the two channel to a multichannel audio signals. The system processes the signals which provide for different channels frequency levels. Thus the algorithm provides for extracting high frequencies (upper listening levels) and low frequencies which provide for lower listening levels. The system includes software in which include instructions that is executable in the audio surround processing system. The assignment of speakers are in association with the surround sound configurations. The system receives audio input from two channels and produces the multi-channel output in regards to the processor operating from instructions stored in memory. In a surround sound system, the process would generate output signals from different listening levels (e.g. L, R, C, LB, RB, LS, RS). These channels represent different listening levels as well as positions.).
 	Horbach discloses an algorithm however is vague as to the importing the algorithm to the processor.
Iida discloses a terminal device connected to a communications network which receives a surround signal processing program which the surround signal program includes steps of decoding  surround signals  into multiple channel signals (see col. 3, lines 21-45). Iida to teach “wherein in that a software is imported onto the processor, which contains an algorithm, which is processed by the processor, wherein the algorithm covering the method”
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horbach to incorporate a system for importing the algorithm to the processor. The modification would provide Horbach with configurations from a system over a network to download a program to the surround sound system. It would be obvious that the system program would have algorithms for speaker configurations for each channel. Thus the combination of Iida and Horbach would teach the limitations as claimed. 
	Iida and Horbach do not disclose with a maximum of two output signals for the lower listening level and a maximum of four output signals for the upper listening level, are generated, and wherein the first modular unit of the device is expanded in modular fashion in that the output signals of the first unit serve as input signals one of the one or more additional modular units, in order to generate further lower and upper listening levels by the one or more additional modular units of the device.  
	Eid teaches with a maximum of two output signals for the lower listening level and a maximum of four output signals for the upper listening level, are generated, and wherein the first modular unit of the device is expanded in modular fashion in that the output signals of the first unit serve as input signals one of the one or more additional modular units, in order to generate further lower and upper listening levels by the one or more additional modular units of the device (see fig. 3-4, ¶ 0059-0064. The input signals are processed by the system to provide multiple channel signals. The signals are separated into high and low pass filters (upper frequency levels and lower frequency levels). Fig. 1 shows a source (101) and surround processing system (102) which processes the signals and separates the signals to high and low frequency levels. The high levels have more than 4 output channels and lower levels have more than 2 output channels. Thus the system having the four channels for upper and two channels for lower as needed for the claim. The system having additional channels for outputting by a module device.).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horbach and Iida to incorporate a system for providing different frequency levels for different channels for high and low frequency channels. The modification provides to have low and high frequency channels for multichannel signal system. Wherein the system provides lower frequency for a number of channels and high frequency for a number of channels. The configuration as to determine the number of channels are user configuration as to which channels would encompass the high and low frequency signals. 

 	
6.	Claims 2, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horbach et al. (US 2013/0208895) in view of Iida et al. (US 6,122,382) in further view of Eid et al. (US 2004/0125967).
Regrading claim 2, Horbach and Iida do not teach the device according to claim 1, wherein the first modular unit and the additional modular units each have two input channels R and L, wherein in each of the first modular unit and the additional modular units a left output signal LW and a right output signal RHi are generated in the lower listening level and the upper listening level by the algorithm in the signal processor so that four output signals, two for the upper listening level and two for the lower listening level are generated.  
Eid teaches wherein the first modular unit and the additional modular units each have two input channels R and L, wherein in each of the first modular unit and the additional modular units a left output signal LW and a right output signal RHi are generated in the lower listening level and the upper listening level by the algorithm in the signal processor so that four output signals, two for the upper listening level and two for the lower listening level are generated (see fig. 3-4, ¶ 0059-0064. The input signals are processed by the system to provide multiple channel signals. The signals are separated into high and low pass filters (upper frequency levels and lower frequency levels). Fig. 1 shows a source (101) and surround processing system (102) which processes the signals and separates the signals to high and low frequency levels. The high levels have more than 4 output channels and lower levels have more than 2 output channels. Thus the system having the four channels for upper and two channels for lower as needed for the claim. The system having additional channels for outputting by a module device.).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horbach and Iida to incorporate a system for providing different frequency levels for different channels for high and low frequency channels. The modification provides to have low and high frequency channels for multichannel signal system. Wherein the system provides lower frequency for a number of channels and high frequency for a number of channels. The configuration as to determine the number of channels are user configuration as to which channels would encompass the high and low frequency signals. 



Regarding claim 5, Horbach teaches the device according to claim 2 wherein in one of the additional modular units wherein starting from a splitting of the input signals R and L, output signals R and L are generated in the lower listening level and, in the upper listening level 6 a left output signal LHi and a right output signal RHi are generated, so that four output signals are generated, two for the upper listening level LHi and RHi, and two for the lower listening level L and R (see fig. 1-2, ¶ 0025, 0027-0028, 0029-0034. Horbach discloses an audio processor which receives two channel stereo signals that are processed to different modules in order to provide multiple channel output signals. The system having a processor, processes the algorithm that would transform the two channel to a multichannel audio signals. The system processes the signals which provide for different channels frequency levels. Thus the algorithm provides for extracting high frequencies (upper listening levels) and low frequencies which provide for lower listening levels. The system includes software in which include instructions that is executable in the audio surround processing system. The assignment of speakers are in association with the surround sound configurations. The system receives audio input from two channels and produces the multi-channel output in regards to the processor operating from instructions stored in memory. In a surround sound system, the process would generate output signals from different listening levels (e.g. L, R, C, LB, RB, LS, RS). These channels represent different listening levels as well as positions.).


Regarding claim 10, Horbach teach the device according to claim 1, wherein two input channels Rtl and Ltl, which result from summation of the right input channel R and a center channel, and from summation of the left input channel L and the center channel generate the output signals R1Hi and L1Hi in the upper listening level and the left output signal Li and the right output signal Ri in the lower listening level, so that four output signals, two for the upper and two for the lower listening level, are generated (see fig. 1-2, ¶ 0025, 0027-0028, 0029-0034. Horbach discloses an audio processor which receives two channel stereo signals that are processed to different modules in order to provide multiple channel output signals. The system having a processor, processes the algorithm that would transform the two channel to a multichannel audio signals. The system processes the signals which provide for different channels frequency levels. Thus the algorithm provides for extracting high frequencies (upper listening levels) and low frequencies which provide for lower listening levels. The system includes software in which include instructions that is executable in the audio surround processing system. The assignment of speakers are in association with the surround sound configurations. The system receives audio input from two channels and produces the multi-channel output in regards to the processor operating from instructions stored in memory. In a surround sound system, the process would generate output signals from different listening levels (e.g. L, R, C, LB, RB, LS, RS). These channels represent different listening levels as well as positions.). 


7.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horbach et al. (US 2013/0208895) in view of Iida et al. (US 6,122,382) in further view of Eid et al. (US 2004/0125967) in further view of Walsh et al. (US 2010/0303246).
Regarding claim 3, Horbach, Iida and Eid do not teach the device according to claim 2, wherein the left output signal LW and the right output signal RHi are added to a mono signal LHi+RHi in the upper listening level and supplied to a first loudspeaker of the loudspeakers.
Walsh teaches wherein the left output signal LW and the right output signal RHi are added to a mono signal LHi+RHi in the upper listening level and supplied to a first loudspeaker of the loudspeakers (see fig. 2-3, ¶ 0064. The mono signal can be converted or generate signals for a multichannel stage.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horbach, Iida, Eid to incorporate a mono signal generating two channel or multichannel signals. The modification would provide the mono signal to generate signals for a multichannel stage. 

8.	Claims 4, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horbach et al. (US 2013/0208895) in view of Iida et al. (US 6,122,382) in further view of Eid et al. (US 2004/0125967) in further view of Konagai et al. (US 2009/0060237).
	Regarding claim 4, Horbach, Iida and Eid do not teach the device according to claim 2, further comprising a soundbar, wherein the output signals R and L in the lower listening level are taken as channels Li and Ri directly to left and right loudspeakers of the soundbar, and wherein the output signals R and L serve as input signals R and L to one of the one or more additional modular units in order to generate a lower listening level and an upper listening level for the one of the one or more additional modular units by means of the algorithm in the signal processor on which the software is located.  
	Konagai teaches a soundbar, wherein the output signals R and L in the lower listening level are taken as channels Li and Ri directly to left and right loudspeakers of the soundbar, and wherein the output signals R and L serve as input signals R and L to one of the one or more additional modular units in order to generate a lower listening level and an upper listening level for the one of the one or more additional modular units by means of the algorithm in the signal processor on which the software is located (see fig. 1-4, ¶ 0054-0075. The upper and lower levels (frequencies are reproduced at the speakers in which the system configures to provide the audio signals to. The higher frequency channels are produced at speakers in the high frequency range and the low frequency signals are produced at speakers in the low frequency range. The system determines the compensation as to audio signal output. The system does not disclose an algorithm however a controller and processor are part of the system in order to make the determination.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horbach, Iida, Eid to incorporate audio signals to  generate  multichannel signals for lower and upper frequency ranges. The modification would provide the audio signals to generate signals for a multichannel stage. 


Regarding claim 6, Horbach, Iida and Eid do not teach the device according to claim 5, wherein the left output signal LW is mixed with the right input signal R and the right output signal RHi is mixed with the left input signal L in the lower listening level.  
	Konagai teaches wherein the left output signal LW is mixed with the right input signal R and the right output signal RHi is mixed with the left input signal L in the lower listening level (see fig. 1-4, ¶ 0054-0075. The upper and lower levels (frequencies are reproduced at the speakers in which the system configures to provide the audio signals to. The higher frequency channels are produced at speakers in the high frequency range and the low frequency signals are produced at speakers in the low frequency range. The system provides the combination of the signals in which the signals are combined from the left and right channels.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horbach, Iida, Eid to incorporate audio signals to  generate  multichannel signals for lower and upper frequency ranges. The modification would provide the audio signals to generate signals for a multichannel stage. 


Regarding claim 7, Horbach, Iida and Eid do not teach the device according to claim 6, wherein the device comprises a soundbar 40 having a total of five output channels, namely four output signals R, L, LHi+L, RHi+R in the lower listening level and one output signal LHi+RM in the upper listening level, wherein the output signals R and L in the lower listening level are taken as channels Li and R1 directly to left and right loudspeakers of the soundbar 40, and wherein the mixed signals in the lower listening level are supplied to two further loudspeakers of the soundbar.  
	Konagai teaches wherein the device comprises a soundbar 40 having a total of five output channels, namely four output signals R, L, LHi+L, RHi+R in the lower listening level and one output signal LHi+RM in the upper listening level, wherein the output signals R and L in the lower listening level are taken as channels Li and R1 directly to left and right loudspeakers of the soundbar 40, and wherein the mixed signals in the lower listening level are supplied to two further loudspeakers of the soundbar (see fig. 1-4, ¶ 0054-0075. The upper and lower levels (frequencies are reproduced at the speakers in which the system configures to provide the audio signals to. The higher frequency channels are produced at speakers in the high frequency range and the low frequency signals are produced at speakers in the low frequency range. The system provides the combination of the signals in which the signals are combined from the left and right channels.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horbach, Iida, Eid to incorporate audio signals to  generate  multichannel signals for lower and upper frequency ranges. The modification would provide the audio signals to generate signals for a multichannel stage. 

 Regarding claim 8, Horbach, Iida and Eid do not teach the device according to claim 7, wherein the device further comprises a level control, an equalizer or a compressor, wherein the output channels are processed by the level control, the equalizer or the compressor.  
	Konagai teaches device according to claim 7, wherein the device further comprises a level control, an equalizer or a compressor, wherein the output channels are processed by the level control, the equalizer or the compressor (see fig. 1-4, ¶ 0054-0075. The upper and lower levels (frequencies are reproduced at the speakers in which the system configures to provide the audio signals to. The higher frequency channels are produced at speakers in the high frequency range and the low frequency signals are produced at speakers in the low frequency range. The system having frequency characteristic correcting portions (15-1-15-6).). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Horbach, Iida, Eid to incorporate audio signals to  generate  multichannel signals for lower and upper frequency ranges. The modification would provide the audio signals to generate signals for a multichannel stage. 

 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651